Exhibit 10.3
GENON ENERGY, INC.
2010 OMNIBUS INCENTIVE PLAN
2011 NONQUALIFIED STOCK OPTION AWARD AGREEMENT
To: EDWARD MULLER
Congratulations on your selection as a recipient of options (“Options”) under
the GenOn Energy, Inc. 2010 Omnibus Incentive Plan (the “Plan”). The employment
agreement between you and the Company dated April 11, 2010 (the “Employment
Agreement”), this Award Agreement (“Agreement”) and the Plan together govern
your rights and set forth all of the conditions and limitations affecting such
rights.
Terms used in this Agreement that are defined in the Plan will have the meanings
ascribed to them in the Plan and terms used that are defined in the Employment
Agreement will have the meanings ascribed to them in the Employment Agreement.

1.  
Terms. Pursuant to the terms and conditions of the Plan and this Agreement, you
have been granted Options as outlined below:

     
Grant Date:
   February 23, 2011
 
   
Number of Options Granted:
   744,641
 
   
Exercise Price Per Share:
   $3.81
 
   
Expiration Date:
  February 22, 2021

2.  
Vesting. Except as provided in Section 3 below, the Options will vest and become
non-forfeitable on the following dates (each such date, a “Vesting Date”):

248,213 Options on February 23, 2012;
248,214 Options on February 23, 2013; and
248,214 Options on February 23, 2014

3.  
Impact of Change in Employment Status.

  a.  
Termination Without Cause or for Good Reason, Death, Disability or Retirement.
In the event your employment with the Company is terminated (regardless of
whether such termination is in connection with a Change in Control) (i) by the
Company without Cause, (ii) by you for Good Reason or (iii) as a result of your
death, Disability or Retirement, all Options that have not already vested, as of
the date of such termination, shall vest immediately and become nonforfeitable.
Vested Options will remain exercisable until the Expiration Date.

 

1



--------------------------------------------------------------------------------



 



  b.  
Termination for Cause, Voluntary Resignation Without Good Reason. In the event
of your termination of employment with the Company (i) by the Company for Cause
or (ii) by reason of your resignation from the Company for any reason other than
for Good Reason (or other than due to your death, Disability or Retirement), all
Options that have not already vested as of the date of such termination will be
forfeited. Options will remain exercisable for one year from the date of
termination or, if earlier, the Expiration Date.

4.  
How to Exercise; Who Can Exercise. The Options hereby granted may be exercised
by approved means permitted under the terms of the Plan, through the Company’s
designated agent. During your lifetime, the Options will be exercisable only by
you.

5.  
Stockholder Rights. The Options do not confer on you any rights of a stockholder
of the Company unless and until shares of Common Stock are in fact issued to you
in connection with the exercise of the Options.

6.  
Transferability. No rights granted under this Agreement can be assigned or
transferred, whether voluntarily or involuntarily, by operation of law or
otherwise, except by will or the laws of descent and distribution. In the event
of any transfer or assignment of rights granted under this Agreement in
accordance with this Section 6, the person or persons, if any, to whom such
rights are transferred by will or by the laws of descent and distribution shall
be treated after your death the same as you under this Agreement. Any attempted
transfer or assignment of rights under this Agreement prohibited under this
Section 6 shall be null and void.

7.  
Change in Control. Upon a Change in Control, the Options will become fully
vested and nonforfeitable as of the date of the Change in Control.

8.  
Tax Withholding; Code Section 409A. The Company has the right to deduct or
withhold, or require you to remit to the Company, an amount sufficient for
payment of required withholding taxes with respect to any taxable event arising
as a result of this Agreement or take such other action as may be necessary in
the opinion of the Company to satisfy all obligations for withholding of such
taxes. The Options granted under this Agreement are intended to comply with or
be exempt from Code Section 409A, and ambiguous provisions of this Agreement, if
any, shall be construed and interpreted in a manner consistent with such intent.

9.  
Notice. Any written notice required or permitted by this Agreement shall be
mailed, certified mail (return receipt requested) or hand-delivered. Notice to
the Company shall be addressed to the Company’s General Counsel at 1000 Main
St., Houston, TX 77002. Notice to you shall be addressed to you at your most
recent home address on record with the Company. Notices are effective upon
receipt.

10.  
Requirements of Law. The granting of Options and the issuance of shares of
Common Stock under the Plan will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

2



--------------------------------------------------------------------------------



 



11.  
Miscellaneous.

  a.  
Limitation of Rights. The granting of this Award shall not give you any rights
to similar grants in future years or any right to be retained in the employ or
service of the Company or its Subsidiaries or interfere in any way with the
right of the Company or any such Subsidiary to terminate your services at any
time, or your right to terminate your services at any time.

  b.  
Severability. If any term, provision, covenant or restriction contained in this
Agreement is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in this Agreement shall remain
in full force and effect, and shall in no way be affected, impaired or
invalidated.

  c.  
Governing Law. All issues and questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware.

12.  
Acceptance of Award. You are deemed to accept this Award and to agree that it is
subject to the terms and conditions set forth in this Agreement and the Plan
unless you provide the Company written notification not later than 30 days after
the Grant Date of your rejection of this Award (in which case your Award will be
forfeited and you shall have no further right or interest therein as of the
Grant Date).

            GENON ENERGY, INC.
      -s- Karen D. Taylor [c15542c1554202.gif]       Karen D. Taylor      Senior
Vice President, Human Resources and Administration     

 

3